Response After Non-Final Office Action
This Office action is in response to the non-final filed on 06/09/2022. 
Claims 1-6 are pending in the application.
Claims 1-6 are rejected.
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
The applicant's arguments filed September 1, 2022 have been fully considered 
and are respectfully found unpersuasive. 
The applicant argues the following:
[1] Scarpa merely discloses a bonding material that is either an epoxy or similar material There is no disclosure of using two bonding materials together to adhere wafer 1 to disk 2. In addition, column 5 lines 36 and 37 state that the bonding agent “may or may not be conductive." There is
no disclosure that both conductive and non-conductive bonding material are used together to adhere wafer 1 to disk 2. Thus. Scarpa el al fails to disclose two different bonding materials used to bond first and second adhesion surfaces together, as recited by Claim 1.

[2] Fig 2 merely shows a contact 5a “connected to the upper face” of the wafer 1 and may extend to its underside where it is insulated from electrode contact 5b (column 3, lines 40-45). Thus, contact 5a is not a thermosetting adhesive, as recited in Claim 1.

[3] The electrode coating discussed in this portion of Scarpa is merely “an electrode coating of silver paste or the like, a few thousands of an inch thick which is evaporated or otherwise applied to the under surface of crystalline wafer 1.” Such a silver paste electrode coating is not disclosed to be a conductive adhesive layer, as recited by Claim 1.

Regarding [1], the examiner respectfully disagrees because Scarpa discloses 
(i) an adhesive layer (Fig. 2, layer of “electrode coating” and 5a and layer of epoxy bonding material; [Column 5, lines 41-45]) formed from conductive adhesive (Fig. 2; “electrode coating” – [Column 5, lines 44-47]) and thermosetting adhesive (Fig. 2; “bonding agent” – [Column 5, lines 36-37]) which are spread (Fig. 2) over (Fig. 2) the first adhesion surface (Fig. 2, surface of 1; [Column 5, lines 8-12]), 
(ii) the conductive adhesive (Fig. 2; “electrode coating” – [Column 5, lines 44-47]) being applied (Fig. 2) in a center portion (Fig. 2, center portion of 1) of the first adhesion surface (Fig. 2, surface of 1; [Column 5, lines 8-12]) and 
(iii) the thermosetting adhesive (Fig. 2; “bonding agent” – [Column 5, lines 36-37]) being applied (Fig. 2) at three or more locations (Fig. 2, 5a and layer of epoxy bonding material; [Column 5, lines 8-12 and 41-45]) in a periphery (Fig. 2) of the first adhesion surface (Fig. 2, surface of 1; [Column 5, lines 8-12]). 
First, Scarpa discloses two bonding materials. Scarpa discloses:
“Crystal wafer 1 is fitted into this recess and bonded thereto by means of a conventional epoxy bonding material or other similar bonding material…the bonding agent which is applied may or may not be conductive. In the former case the conductive epoxy forms the upper electrode coating of the crystal wafer 1. Alternatively, a thin conducting layer evaporated on, or otherwise applied to the upper face…a contact 5a which is connected to the upper face may be brought around to the underside, where it is electrically insulated from the electrode contact 5b which is connected to an electrode coating of silver paste or the like, a few thousandths of an inch thick which is evaporated or otherwise applied to the under surface of crystalline wafer 1 [Column 5, lines 9-13 and 40-46]. 

Hence, the bonding agent (an electrode coating of epoxy) and the electrode coating of silver paste in combination form the adhesive layer.
	Second, while it is not a claim limitation that any one of the adhesive layer materials must be non-conductive, Scarpa discloses that the bonding agent may be non-conductive. Hence, Scarpa discloses that the adhesive layer comprises a bonding agent, which may be either a conductive material or a non-conductive material, that it is used in combination with an electrode coating of silver paste resulting in two different bonding materials used to bond first and second adhesion surfaces together.
Regarding [2], the examiner respectfully disagrees because the applicant’s specification discloses “a thermosetting adhesive 22 (for example, epoxy-based adhesive)” [0012] and (a) Scarpa’s bonding agent may comprise epoxy [Column 5], and (b) contact 5a is matched in combination with the layer of epoxy bonding material. Hence, contact 5a in combination with the layer of epoxy bonding material is a thermosetting adhesive.
Regarding [3], the examiner respectfully disagrees because (a) Scarpa discloses in [Column 7, lines 54-55] that silver paste is conductive: “A suitable thin conductive coating, such as, for example, silver paste,…” and (b) Scarpa discloses the silver paste adheres contact 5b and the wafer 1 [Column 5, lines 43-46]. Hence, Scarpa discloses a silver paste electrode coating is a conductive adhesive layer.
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated 
by Scarpa et al. (U.S. Patent No3,433,461; hereinafter “Scarpa”).
Regarding claim 1, Scarpa discloses a sound producing device comprising: 
a metal plate (Fig. 2, 2; [Column 5, lines 5-7]); 
a piezoelectric ceramic (Fig. 2, 1; [Column 4, lines 48-53]) including a first adhesion surface (Fig. 2, surface of 1; [Column 5, lines 8-12]), 
the first adhesion surface (Fig. 2, surface of 1; [Column 5, lines 8-12]) being a surface (Fig. 2, surface of 1; [Column 5, lines 8-12]) bonded (Fig. 2; [Column 5, lines 8-12]) to the metal plate (Fig. 2, 2; [Column 5, lines 5-7]); 
an alternating current power supply (Fig. 2; “source…of alternating current” – [Column 7, lines 6-7]) that applies (Fig. 2; [Column 7, lines 6-8]) an alternating voltage (Fig. 2; “source…of alternating current high-frequency oscillations, of any of the types well-known in the art.” – [Column 7, lines 6-8]) to the piezoelectric ceramic (Fig. 2, 1; [Column 4, lines 48-53]); and 
an adhesive layer (Fig. 2, layer of “electrode coating” and 5a and layer of epoxy bonding material; [Column 5, lines 41-45]) formed from conductive adhesive (Fig. 2; “electrode coating” – [Column 5, lines 44-47]) and thermosetting adhesive (Fig. 2; “bonding agent” – [Column 5, lines 36-37]) which are spread (Fig. 2) over (Fig. 2) the first adhesion surface (Fig. 2, surface of 1; [Column 5, lines 8-12]), 
the conductive adhesive (Fig. 2; “electrode coating” – [Column 5, lines 44-47]) being applied (Fig. 2) in a center portion (Fig. 2, center portion of 1) of the first adhesion surface (Fig. 2, surface of 1; [Column 5, lines 8-12]) and the thermosetting adhesive (Fig. 2; “bonding agent” – [Column 5, lines 36-37]) being applied (Fig. 2) at three or more locations (Fig. 2, 5a and layer of epoxy bonding material; [Column 5, lines 8-12 and 41-45]) in a periphery (Fig. 2) of the first adhesion surface (Fig. 2, surface of 1; [Column 5, lines 8-12]), 
wherein an adhesion surface (Fig. 2, surface of 2; [Column 5, lines 8-12]) of the metal plate (Fig. 2, 2; [Column 5, lines 5-7]) that is bonded (Fig. 2; [Column 5, lines 8-12]) to the piezoelectric ceramic (Fig. 2, 1; [Column 4, lines 48-53]) is a second adhesion surface (Fig. 2, surface of 2; [Column 5, lines 8-12]), and 
the first adhesion surface (Fig. 2, surface of 1 bonded to 2; [Column 5, lines 8-12]) and the second adhesion surface (Fig. 2, surface of 2; [Column 5, lines 8-12]) are bonded together (Fig. 2; [Column 5, lines 8-12]) by the adhesive layer (Fig. 2, layer of “electrode coating” and 5a; [Column 5, lines 41-45]).
Regarding claim 2, Scarpa discloses the sound producing device according to Claim 1, wherein the conductive adhesive (Fig. 2; “electrode coating” – [Column 5, lines 44-47]) is silver paste (Fig. 2; “silver paste” – [Column 5, lines 44-47]).
Regarding claim 3, Scarpa discloses the sound producing device according to Claim 1, wherein the thermosetting adhesive (Fig. 2; “bonding agent” – [Column 5, lines 36-37]) is epoxy-based adhesive (Fig. 2; “epoxy bonding material” – [Column 5, lines 8-12]).
Regarding claim 4, Scarpa discloses a method of manufacturing a sound producing device comprising: 
a step of applying conductive adhesive (Fig. 2; “electrode coating” – [Column 5, lines 44-47]) in a center portion (Fig. 2, center portion of 1) of an adhesion surface (Fig. 2, surface of 1; [Column 5, lines 8-12]) of a piezoelectric ceramic (Fig. 2, 1; [Column 4, lines 48-53]); 
a step of applying (Fig. 2) thermosetting adhesive (Fig. 2; “bonding agent” – [Column 5, lines 36-37]) at three or more locations (Fig. 2, 5a and layer of epoxy bonding material; [Column 5, lines 8-12 and 41-45]) in a periphery (Fig. 2) of the adhesion surface (Fig. 2, surface of 1; [Column 5, lines 8-12]) of the piezoelectric ceramic (Fig. 2, 1; [Column 4, lines 48-53]); 
a step of spreading (Fig. 2) the conductive adhesive (Fig. 2; “electrode coating” – [Column 5, lines 44-47]) and the thermosetting adhesive (Fig. 2; “bonding agent” – [Column 5, lines 36-37]) over (Fig. 2) the adhesion surface (Fig. 2, surface of 1; [Column 5, lines 8-12]) of the piezoelectric ceramic (Fig. 2, 1; [Column 4, lines 48-53]) to form an adhesive layer (Fig. 2, layer of “electrode coating” and 5a and layer of epoxy bonding material; [Column 5, lines 41-45]); and 
a step of bonding (Fig. 2) the adhesion surface (Fig. 2, surface of 1; [Column 5, lines 8-12]) of the piezoelectric ceramic (Fig. 2, 1; [Column 4, lines 48-53]) and an adhesion surface (Fig. 2, surface of 2; [Column 5, lines 8-12]) of a metal plate (Fig. 2, 2; [Column 5, lines 5-7]) together via the adhesive layer (Fig. 2, layer of “electrode coating” and 5a and layer of epoxy bonding material; [Column 5, lines 41-45]).
Regarding claim 5, Scarpa discloses the method of manufacturing a sound producing device according to Claim 4, wherein the conductive adhesive (Fig. 2; “electrode coating” – [Column 5, lines 44-47]) is silver paste (Fig. 2; “silver paste” – [Column 5, lines 44-47]).
Regarding claim 6, Scarpa discloses the method of manufacturing a sound producing device according to Claim 4, wherein the thermosetting adhesive (Fig. 2; “bonding agent” – [Column 5, lines 36-37]) is epoxy-based adhesive (Fig. 2; “epoxy bonding material” – [Column 5, lines 8-12]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 
policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MONICA MATA/
Patent Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837